Detailed Office Action

Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.
 
Response to Amendments  
The amendment filed on 06/20/2022 has been entered. Claims 1 – 7, 10 – 14, and 17 – 20 remain pending. Claims 11 – 14 and 17 – 19 remain withdrawn. Claims 1 – 7, 10, and 20 are under examination.
Applicant’s amendments have overcome the previous rejection of claim 2 under 112(d)
Applicant’s amendments have overcome the previous rejection of claims 1 – 7, 10, and 20 under 103 in view of Chebab (WO2020/058646). The rejection is withdrawn. 

However, upon further consideration, a new rejection is made of;
 Claims 1 – 4, 7, 10, and 20 under 103 in view of Chen (CN108660332)
Claims 5 – 6 under 103 in view of Chen (CN108660332) and Di (CN110885944)
Claims 1, 4 – 7, and 20 103 in view of Chebab (US2022/0119926)

	
Claim Interpretation
The phrase “consisting essentially of” is interpreted as “open”, given that there is not a clear indication in the specification as to what the basic and novel characteristics are. (See MPEP 2111.03 III)
The word “about” is interpreted as being +/- 10% difference from the number specified, as defined by applicant in [0031] of the specification.

Claim Objections
Claim 10 is objected to because of the following informalities: “micros” should read as “microns”. Appropriate correction is required.

Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 7, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN108660332, using espacenet translation) 

Regarding claims 1 – 4, Chen teaches an aluminum-based alloy powder. Chen teaches that the aluminum alloy can have composition of (in mass); [0017]
Element
Claimed Invention
Chen
Relationship
Copper (Cu)
About 4
0.1 – 10%
Overlaps
Manganese (Mn)
About 1.0
0.05 – 2%
Overlaps
Zirconium (Zr)
About 0.01 – 1.0
About 0.15 – 0.4 
0.05 – 3%
Overlaps
Magnesium (Mg)
About 5.0
1 – 8%
Overlaps
Silicon (Si)
(Claim 3 and 4)
Less than about 0.05
Not disclosed (0%)
Overlaps
Aluminum (Al)
Balance
Balance
Meets Limitation


It would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 7, Chen teaches the invention as applied above in claim 1. Chen teaches that titanium is present in a range of 0.01 – 1% [0017], which overlaps with the claimed range and meets the claimed limitation of at least one of the claimed ranges being present. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 10, Chen teaches the invention as applied above in claim 2. Chen teaches that the average powder size may be 4 – 185 µm [0023], which overlaps with the claimed range. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 20, Chen teaches an aluminum-based alloy powder. Chen teaches that the aluminum alloy can have composition of (in mass); [0017]
Element
Claimed Invention
Chen
Relationship
Copper (Cu)
About 4
0.1 – 10%
Overlaps
Manganese (Mn)
About 1.0
0.05 – 2%
Overlaps
Zirconium (Zr)
About 0.01 – 1.0
About 0.15 – 0.4 
0.05 – 3%
Overlaps
Magnesium (Mg)
About 5.0
1 – 8%
Overlaps
Silicon (Si)
(Claim 3 and 4)
Less than about 0.05
Not disclosed (0%)
Overlaps
Aluminum (Al)
Balance
Balance
Meets Limitation


It would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
	        

Claims 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN108660332, using espacenet translation), as applied above in claim 1, in further view of Di (CN110885944, using espacenet translation)
 
Regarding claims 5 – 6, Chen teaches the invention as applied above in claim 1. Chen does not teach the inclusion of vanadium in the range claimed. 
Di teaches an aluminum alloy for additive manufacturing similar to the composition of Chen [see Di, 0002, 0009], making them analogous art. Di explicitly teaches that vanadium can be included in a range of 0.05 – 0.3 wt% [0009], which overlaps with the claimed range, and states that vanadium can reduce the hot crack susceptibility of aluminum-copper alloys [0016]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the aluminum-copper alloy of Chen and added vanadium in range of 0.05 – 0.3 wt%, in order to help reduce the hot crack susceptibility, as taught by Di. Given that Chen and Di are in the same field of endeavor a person of ordinary skill in the art would have a reasonable expectation of success in adding vanadium to the composition of Chen. 


Claims 1, 4 – 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chebab (US2022/0119926)

Regarding claims 1 and 4, Chebab teaches manufacturing aluminum alloy parts by additive manufacturing [Title] and also teaches casting them [0100]. Chebab teaches that the aluminum alloy used can have composition of (in wt %); [0022 – 0030]
Element
Claimed Invention
Chebab
Relationship
Copper (Cu)
About 4
0.1 – 5
Overlaps
Manganese (Mn)
About 1.0
0.5 – 3
Overlaps
Zirconium (Zr)
About 0.01 – 1.0
0.7 – 2
Overlaps
Magnesium (Mg)
About 5.0
3.5 – 5
Overlaps
Silicon (Si)
(Claim 4)
Less than about 0.05
Not required (0%)[0031]
Overlaps
Aluminum (Al)
Balance
Balance
Meets Limitation


It would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 5 – 6, Cheba teaches the invention as applied above in claim 1. Cheba teaches that an “other alloy element” can be present [0031] wherein vanadium is optionally one of said elements and can be present in a range of 0.1 – 1.0 wt% [0016], which overlaps with the claimed range. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 7, Chebab teaches the invention as applied above in claim 1. Chebab teaches that iron is present in a range of 0.1 – 5% [0026], which overlaps with the claimed range and meets the claimed limitation of at least one of the claimed ranges being present. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Regarding claim 20, Chebab teaches manufacturing aluminum alloy parts by additive manufacturing [Title] and also teaches casting them [0100]. Chebab teaches that the aluminum alloy used can have composition of (in wt %); [0022 – 0030]
Element
Claimed Invention
Chebab
Relationship
Copper (Cu)
About 4
0.1 – 5
Overlaps
Manganese (Mn)
About 1.0
0.5 – 3
Overlaps
Zirconium (Zr)
About 0.01 – 1.0
0.7 – 2
Overlaps
Magnesium (Mg)
About 5.0
3.5 – 5
Overlaps
Silicon (Si)
Less than about 0.05
Not required (0%)[0031]
Overlaps
Aluminum (Al)
Balance
Balance
Meets Limitation


It would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Response to Arguments
Applicant’s amendments have overcome the previous rejections of claims 1 – 7, 10, and 20 under 103 in view of Chebab (WO2020/058646). The rejection is withdrawn. 

However, upon further consideration, a new ground(s) of rejection is made in view of;
Claims 1 – 4, 7, 10, and 20 under 103 in view of Chen (CN108660332)
Claims 5 – 6 under 103 in view of Chen (CN108660332) and Di (CN110885944)
Claims 1, 4 – 7, and 20 103 in view of Chebab (US2022/0119926)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735